Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The newly added limitation is taught by White.  Upon further search and consideration, Examiner believes that the limitation “wherein the request indicates a requested latency associated with providing the content stream to the area”.  Examiner believes that Lockton teaches  actually teaches this limitation, as shown in paragraph 47, a process of preventing participants at a live event from having an unfair advantage over participants watching on television.  In the step 200, a cellular site that serves cellular phones at a venue site is determined for each contest of skill.  For example, if a game of skill is played for a game between the San Francisco 49ers and the Oakland Raiders at Candlestick Park in South San Francisco, a specific cellular site serves the cellular phones in that location.  In the step 202, the cellular phones that are utilizing the cellular site of the venue site and are participating in the game of skill for that event are determined.  For example, if there are 1,000 cellular phone users in Candlestick Park who register to play in a game of skill involving the 49ers and the Raiders, they are detected by the system.  In the step 204, it is determined if the cellular phone is located within the venue site.  The determination is made by comparing the current cellular information with information stored on a server indicating the location of each venue such as Candlestick Park.  Based on the determination in the step 204, separate groups are generated in the step 206.  A group is generated for users that are located at the live venue, and a group is generated for those players that are watching live on television.  Therefore, the live players who do not experience any 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-4, 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. NO. 2017/0232340 A1 to Lockton and U.S. Patent Pub. No. 2020/041311A1 to Varadarajan et al. (“Varadarajan”) and further in view of US 20120195313 A1 to White et al (“White”).

As to claim 1, Lockton teaches a method, comprising: receiving, by a device, a request to provide a content stream from a content source to an area (¶0025,users around the country requesting content) wherein the request indicates a requested latency associated with providing the content stream to the area (¶0007, creates systemic propagation delays,  ¶0064, Users are also able to play on demand wherein the video, audio and game play data are received when requested by streaming, broadcasting or downloaded.); determining, by the device, an entry node of a network that is to receive the content stream (¶0020, satellite hops required to deliver the signal); determining, by the device, that the respective latencies satisfy the requested latency (¶0035, ¶0037, delay the transmission of the stream sent to all devices); determining, by the device and based on determining that the respective latencies satisfy the requested latency, a maximum latency of the respective latencies (¶0039, imposing an arbitrary delay significantly longer than those resulting from propagation delays of the broadcast, Abstract, ¶0051, synchronizing the file to be delivered to users of an area).  Lockton does not teach identifying, by the device, a plurality of transmission nodes associated with the area, determining, by the device, respective latencies associated with multicasting the content stream from the entry node to the plurality of transmission nodes, provisioning, by the device, the network to provide the content stream in association with the maximum latency to permit a plurality of media devices in the area to receive, within a tolerance or threshold time period a same content of the content.  Varadarajan teaches identifying, by the device, a plurality of transmission nodes associated with the area (Abstract, ¶0122, ¶0131 Fig. 2, multicast technology of delivering video makes It possible to deliver video to a large number of users); determining, by the device, respective latencies associated with multicasting the content stream from the entry node to the plurality of transmission nodes (Fig. 2, ¶0131).  In view of the teachings of Varadarajan, it would have been obvious before the effective filing date of the invention to modify the teachings of Lockton.  The suggestion/motivation would be deciding the wait time for each reception path.  
White teaches provisioning, by the device, the network to provide the content stream in association with the maximum latency to permit a plurality of media devices in the area to receive, within a tolerance or threshold time period a same content of the content (¶0064, claim 34, synchronizing rendering of a media channel among a group of receiving devices, wherein each receiving device in the group performs a method comprising: receiving a signal from a transmitting device via a media channel, wherein the signal includes a timestamp;  determining a transmission latency from the transmitting device to the receiving device based on the timestamp;  obtaining a latency of the transmitting device, wherein the latency of the transmitting device corresponds to an amount of time between when media data is sampled and when the media data receives a timestamp;  determining a minimum end-to-end latency based on the latency of the transmitting device, the transmission latency, and a latency of the receiving device, wherein the latency of the receiving device corresponds to an amount of time between when media data is written to a receiver buffer and when the media data is rendered;  determining a maximum end-to-end latency based on the latency of the transmitting device, the latency of the receiving device, and a receiver buffer capacity  transmitting a multicast message to other receiving devices in the group, wherein the multicast message includes the minimum end-to-end latency;  setting a current latency value of the receiving device to the greater of the minimum end-to-end latency of the receiving device or a minimum end-to-end latency of another receiving device in the group;  and rendering the media channel at the receiving device according 
to the current latency value, such that the rendering of the media channel by the receiving device is synchronized with the rendering of the media channel by other receiving devices in the group).  In view of the teachings of White, it would have been obvious before the effective filing date of the invention to modify the teachings of Lockton and Varadarajan.  The suggestion/motivation would be synchronizing playout among devices connected to a data network.
As to claim 2, Lockton, Varadarajan and White teaches the method of claim 1, wherein determining the entry node comprises: identifying a location of the content source (Lockton, ¶0044, Varadarajan, ¶0037); identifying a node of the network that provides the least latency from the location (Varadarajan, ¶0141); and determining that the node of the network that provides the least latency from the location is the entry node (Varadarajan, ¶0141, determining the traffic and optimal path).  
As to claim 3, Lockton, Varadarajan and White teaches the method of claim 1, wherein identifying the plurality of transmission nodes comprises: determining location information associated with the area (Varadarajan, ¶0141); and identifying the plurality of transmission nodes based on the plurality of transmission nodes being capable of transmitting the content stream to a location identified by the location information (Varadarajan, Fig. 1, path management hub utilizes a context to map optimal paths).  
As to claim 4, Lockton, Varadarajan and White teaches the method of claim 1, wherein determining the respective latencies comprises: determining a bandwidth requirement associated with providing the content stream (Varadarajan,¶0122, ¶0132, bandwidth); determining respective routing paths between the entry node and the plurality of transmission nodes that have bandwidth to satisfy the bandwidth requirement (Varadarajan,¶0132, path management hub will prioritize paths through network that provide best performance bandwidth); and determining the respective latencies based on corresponding lengths of the respective routing paths (Varadarajan, ¶0141).  
As to claim 6, Lockton, Varadarajan and White teaches the method of claim 1, wherein the network is provisioned to multicast the content stream to the plurality of devices by configuring the network to provide individual streams of the content stream through one or more route paths (Varadarajan, ¶0141).  
Claims 9-12, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. NO. 2017/0232340 A1 to Lockton and U.S. Patent Pub. No. 2020/041311A1 to Varadarajan et al. (“Varadarajan”).

As to claim 9, Lockton teaches a device, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to: receive a request to provide a content stream to an area (¶0025,users around the country requesting content), wherein the request indicates a requested latency associated with providing the content stream to the area (¶0007, creates systemic propagation delays, ¶0020, satellite hops required to deliver the signal; and provisioning, by the device, the network to provide the content stream in association with the maximum latency to permit a plurality of media devices in the area to receive the same content of the content stream (Abstract, ¶0051, synchronizing the file to be delivered to users of an area).  ; identify a plurality of transmission nodes associated with the area, wherein the plurality of transmission nodes are determined based on respective locations of the plurality of transmission nodes and location information associated with the area (¶0035, ¶0037, delay the transmission of the stream sent to all devices); determine respective latencies associated with multicasting the content stream from the entry node to the plurality of transmission nodes, wherein the respective latencies are determined based on at least one of: corresponding lengths of respective routing paths between the entry node and the plurality of transmission nodes (¶0039, imposing an arbitrary delay significantly longer than those resulting from propagation delays of the broadcast), or corresponding available bandwidths of repeater nodes of the respective routing paths; determine whether the respective latencies satisfy the requested latency; and perform, based on whether the respective latencies satisfy the requested latency, an action associated with providing the content stream.  Lockton does not teach determine an entry node of a network that is to receive the content stream from a content source, 37PATENT Docket No. 20190191wherein the entry node is determined based on a location of the content source and a location of the entry node.  Varadarajan teaches determine an entry node of a network that is to receive the content stream from a content source, 37PATENT Docket No. 20190191wherein the entry node is determined based on a location of the content source and a location of the entry node (Abstract, ¶0122, ¶0131 Fig. 2, multicast technology of delivering video makes It possible to deliver video to a large number of users, Fig. 2, ¶0131).  In view of the teachings of Varadarajan, it would have been obvious before the effective filing date of the invention to modify the teachings of Lockton.  The suggestion/motivation would be deciding the wait time for each reception path
As to claim 10, Lockton and Varadarajan teaches the device of claim 9, wherein the one or more processors, when determining the respective latencies, are configured to: determine a bandwidth requirement associated with providing the content stream; and determine that the respective routing paths have bandwidth to satisfy the bandwidth requirement (Varadarajan, ¶0122, ¶0132, bandwidth, path management hub will prioritize paths through network that provide best performance bandwidth, ¶0141).   
As to claim 11, Lockton and Varadarajan teaches the device of claim 9, wherein the respective routing paths for the plurality of transmission nodes are selected based on the respective routing paths having relatively lowest latencies between the entry node and corresponding transmission nodes of the plurality of transmission nodes (Varadarajan, ¶0138, shortest path for latency is based upon low latency).  
As to claim 12, Lockton and Varadarajan teaches the device of claim 9, wherein, when the respective latencies satisfy the requested latency, the one or more processors, when performing the action, are configured to: provision the network to provide the content stream between the entry node and the plurality of transmission nodes; configure the plurality of transmission nodes to provide the content stream to a plurality of media devices within the same threshold time period; and provide, via the network, the content stream to the plurality of media devices as the content stream is received from the content source (Lockton, Abstract, ¶0051, synchronizing the file to be delivered to users of an area).    
As to claim 15, see the rejection of claim 9.
As to claim 16, see the rejection of claim 10.
 As to claim 17, Lockton and Varadarajan teaches the non-transitory computer-readable medium of claim 15, wherein the content stream includes content associated with a live event (Lockton, ¶0007, live broadcasts), and wherein, when the requested latencies are determined to satisfy the requested latency, a same set of content associated with the live event can be received by a plurality of media devices at substantially a same time within the requested latency (Abstract, ¶0051, synchronizing the file to be delivered to users of an area).    
As to claim 19, Lockton and Varadarajan teach the non-transitory computer-readable medium of claim 15, wherein, when one or more of the respective latencies do not satisfy the requested latency, the one or more instructions, that cause the one or more processors to perform the action, cause the one or more processors to: determine a maximum latency of the respective latencies; and provide information that identifies the maximum latency to an entity associated with the content source to permit the entity to indicate whether the network is to be provisioned to provide the content stream according to the maximum latency (Lockton, ¶0039, imposing an arbitrary delay significantly longer than those resulting from propagation delays of the broadcast, Abstract, ¶0051, synchronizing the file to be delivered to users of an area).
As to claim 20, Lockton and Varadarajan teaches the non-transitory computer-readable medium of claim 15, wherein, when one or more of the respective latencies do not satisfy the requested latency, the one or more instructions, that cause the one or more processors to perform the action, cause the one or more processors to: determine a serviceable area associated with the requested latency; and provide information that identifies the serviceable area to an entity associated with the content source to permit the entity to indicate whether the network is to be provisioned to provide the content stream to the serviceable area (Lockton, ¶0048, solutions to latency issues, additional groups are able to be generated if the delays between signal providers are not resolved, all viewers with satellite television signals compete against each other, and all cable television viewers compete against each other).

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockton, Varadarajan and White as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2019/0182305A1 to Shen et al. (“Shen”).
As to claim 5, Lockton, Varadarajan and White teaches the method of claim 1, wherein, provisioning the network comprises: to establish routing paths between the entry node and the plurality of transmission nodes; the plurality of transmission nodes to provide the content stream to the plurality of media devices within a same time period; and causing the content stream to be provided, via the network, to the plurality of media devices as the content stream is received from the content source (Lockton, ¶0035, ¶0037, delay the transmission of the stream sent to all devices, ¶0039, imposing an arbitrary delay significantly longer than those resulting from propagation delays of the broadcast);  Lockton, Varadarajan and White do not teach configuring a repeater node of the network.  Shen teaches configuring a repeater node of the network (¶0018, ¶0020, repeater devices). In view of the teachings of Shen, it would have been obvious before the effective filing date of the invention to modify the teachings of Lockton, Varadarajan and White.  The suggestion/motivation would be to relay information to various nodes.
As to claim 7, Lockton, Varadarajan and White teaches the method of claim 1, wherein the plurality of transmission nodes are provisioned to transmit the content stream as the content stream is received (Lockton, ¶0035, ¶0037, delay the transmission of the stream sent to all devices, ¶0039, imposing an arbitrary delay significantly longer than those resulting from propagation delays of the broadcast).  Lockton, Varadarajan and White does not teach from a multicast repeater of the network.  Shen teaches from a multicast repeater of the network (¶0018, ¶0020, repeater devices). In view of the teachings of Shen, it would have been obvious before the effective filing date of the invention to modify the teachings of Lockton and Varadarajan.  The suggestion/motivation would be to relay information to various nodes.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockton, Varadarajan and White as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2019/0158606 A1 to Guim Bernat et al. (“Bernat”).

As to claim 8, Lockton, Varadarajan and White teaches the method of claim 1, further comprising: monitoring the plurality of transmission nodes as the content stream is provided to the plurality of media devices (Lockton, ¶0052, Varadarajan, Fig. 10A-10C); determining a transmission type associated with one transmission node of the plurality of transmission nodes based on a quantity of a set of media devices (Varadarajan, ¶0118, number of locations), of the plurality of media devices, that are receiving the content stream from the one transmission node (Lockton, ¶0061); Lockton, Varadarajan and White does not teach storing or indicating the transmission type in association with a service level agreement associated with providing the content stream via the network  Bernat teaches storing or indicating the transmission type in association with a service level agreement associated with providing the content stream via the network (¶0037, service level agreement). In view of the teachings of Bernat, it would have been obvious before the effective filing date of the invention to modify the teachings of Lockton, Varadarajan and White.  The suggestion/motivation would be used to identify where data is best transferred and where it is processed and stored.  

Claims 13, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockton and Varadarajan as applied to claim 9, 12, 15 above, and further in view of U.S. Patent Pub. No. 2019/0158606 A1 to Guim Bernat et al. (“Bernat”).

As to claim 13, Lockton and Varadarajan teaches the device of claim 12, wherein the one or more processors, when performing the action, are configured to: monitor the plurality of transmission nodes as the content stream is provided to the plurality of media devices (Lockton, ¶0052, Varadarajan, Fig. 10A-10C) determine a transmission type associated with one transmission node of the plurality of transmission nodes based on a quantity of a set of media devices, of the plurality of media devices, that are receiving the content stream from the one transmission node (Varadarajan, ¶0118, number of locations, Lockton, ¶0061); Lockton and Varadarajan does not teach store or indicate the transmission type in association with a service level agreement associated with providing the content stream via the network. Bernat teaches store or indicate the transmission type in association with a service level agreement associated with providing the content stream via the network (¶0037, service level agreement).  In view of the teachings of Bernat, it would have been obvious before the effective filing date of the invention to modify the teachings of Lockton and Varadarajan.  The suggestion/motivation would be used to identify where data is best transferred and where it is processed and stored.  
As to claim 14, Lockton and Varadarajan teaches the device of claim 9, wherein, when the respective latencies satisfy the requested latency (Lockton, ¶0035, ¶0037, delay the transmission of the stream sent to all devices), Lockton and Varadarajan do not teach the one or more processors, when performing the action, are configured to: determine terms of a service level agreement based on at least one of: the requested latency, a bandwidth requirement associated with providing the content stream(¶0037, service level agreement, ¶0038, bandwidth and latency requirements), a duration associated with providing the content stream, a distance between the content source and the area, a distance between the entry node and one or more of the plurality of transmission nodes, or a transmission type associated with providing the content stream from the plurality of transmission nodes; and provide the terms of the service level agreement to an entity associated with the content source.  Bernat teaches the one or more processors, when performing the action, are configured to: determine terms of a service level agreement based on at least one of: the requested latency, a bandwidth requirement associated with providing the content stream (¶0037, service level agreement, ¶0038, bandwidth and latency requirements), a duration associated with providing the content stream, a distance between the content source and the area, a distance between the entry node and one or more of the plurality of transmission nodes, or a transmission type associated with providing the content stream from the plurality of transmission nodes; and provide the terms of the service level agreement to an entity associated with the content source.  
As to claim 18, Lockton and Varadarajan teaches the non-transitory computer-readable medium of claim 15, wherein, when the respective latencies satisfy the requested latency, the one or more instructions, that cause the one or more processors to perform the action  (Lockton, ¶0035, ¶0037, delay the transmission of the stream sent to all devices), Lockton and Varadarajan do not teach cause the one or more processors to:  41PATENTDocket No. 20190191determine terms of a service level agreement based on one or more parameters associated with providing the content stream via the network; and provide the terms of the service level agreement to an entity associated with the content source.  Bernat teaches cause the one or more processors to:  41PATENTDocket No. 20190191determine terms of a service level agreement based on one or more parameters associated with providing the content stream via the network; and provide the terms of the service level agreement to an entity associated with the content source (¶0037, service level agreement). In view of the teachings of Bernat, it would have been obvious before the effective filing date of the invention to modify the teachings of Lockton and Varadarajan.  The suggestion/motivation would be used to identify where data is best transferred and where it is processed and stored.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421       
	/NATHAN J FLYNN/                                       Supervisory Patent Examiner, Art Unit 2421